Opinion by
Mr. Justice Sterrett:
For reasons given in the report of the learned master, and which it is unnecessary here to repeat or further elaborate, there was no error in entertaining the petition for review, nor in referring the account to an auditor to restate and correct the same, and report what amount of funds, if any, actually came into the hands of the testamentary guardian.
The auditor found as a fact that in July, 1878, the guardian received $250, his ward’s share or interest in the estate of Mary Simpson, deceased, and that this was all that ever came into his hands as guardian. Charging him with interest on that surn made the entire debit side of the account $365. There is no evi*267dence tending to show that he should have been charged with any other or greater sum. The only question is: What should be deducted from the fund so found to be in his hands ? The credits of $25, to the administrator by whom the deceased guardian’s account was filed, $20, to his attorney for stating account, etc., and $10, register’s fees, amounting in all to $55, appear to be properly chargeable on the fund; but we see nothing to justify the allowance of $300, as compensation of time, trouble, etc., of the deceased guardian. If a person other than the guardian had been exeeutor, it would have been the duty of the guardian to see that the estate was properly settled, and the share to which his ward was entitled securely invested. The fact that he undertook to act in the dual capacity of executor and testamentary guardian did not lessen his duty as either. True, it was through his dereliction of duty as executor that the funds of the estate were lost and thus never came into his hands as guardian, but that does not excuse his supineness as guardian. To allow compensation for time, trouble, etc., as guardian, would, under the circumstances, be rewarding palpable neglect of duty.
Decree reversed, and it is now adj’udged and decreed that there is due from the estate of Abraham Shipman, late guardian of Mary V. Simpson, $310, with interest from March 18, 1886, and that the same be paid to said Mary V. Simpson, now Nish; and it is further ordered that the costs, including costs of audit, be paid by the appellee.